Title: To George Washington from Daniel Brodhead, 25 September 1781
From: Brodhead, Daniel
To: Washington, George


                  
                     Dear General
                     Fort Pitt Sepr 25th 1781.
                  
                  I am honored with your favor of the sixth instant and agreeable to your instruction immediately ceased taking upon myself the Command of this post.
                  I humbly beg your Excellencies pardon for having been mistaken as to your intention & I hope this misapprehension may not be considered as voluntary.
                  Since the receipt of your Letter several disputes have arose respecting the person who was appointed to act as Judge advocate.  This I am informed is now given up by Mr Fowler & Captn Finley who I mentioned in mine of the 19th ultimo will proceed on the business immediately.  I hope it will soon be in my power to convince your Excellency & the world that the charges exhibited against me are false & groundless.  And that however I may have wanted ability my integrity for every purpose that might serve the cause in which we are engaged hath been firm & unshaken.
                  As soon as the necessary Depositions are taken I shall do myself the Honor to wait upon you & take my trial.  I have the Honor to be with unremitting attachment & respect your Excellencies most obedt & Hble Servt
                  
                     Daniel Brodhead
                  
               